Citation Nr: 1115174	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  03-36 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected left ankle scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision that, in part, granted service connection for a left ankle scar and assigned an initial 10 percent rating.

This matter was remanded in July 2005 and September 2009 for additional notice and development.  

The issues of service connection for a severed tendon, fractured ankle, back disorder, and shortened lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During the course of this appeal, the criteria for rating scars have been revised twice; however, the criteria that became effective beginning on August 30, 2002 do not appear to have been provided to the Veteran by the RO.

Moreover, the provisions for evaluating scars were most recently revised as of October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  These criteria also need to be fully addressed in connection with this appeal.  

Significantly, on further review, the findings of the VA examination in July 2002 are now found not to provide sufficient information to fully facilitate rating of the service-connected left ankle scar in terms of the most recent version of the criteria.  Specifically, there is no indication whether or not the scar is deep or limits left ankle motion; nor is size of the left ankle scar are reported.  

In light of the amended rating criteria, as noted, the RO should ensure that the VA examiner describes the disability in terms of the applicable schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran is hereby advised that failure to report to the scheduled examination may result in denial of the claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655.

If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.

Finally, in light of the Veteran's recent statements, any outstanding treatment records or medical evidence should be obtained for review in connection with the claim for increase.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran another letter in order to specifically advise him of the rating criteria used for evaluating disabilities of the skin, effective beginning on and after August 30, 2002.  

2.  The RO should take appropriate steps to contact the Veteran in order to obtain information referable to VA or non-VA treatment received for the service-connected left ankle disability since 2009.  Based on his response, the RO then should take all indicated action to obtain copies of the clinical records from any indicated health care provider.  

The Veteran also should be notified that he many submit clinical records and medical evidence in support of this claim for increase.  

3.  The RO then should schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left ankle scar.

The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated tests should be accomplished, and all clinical findings should be reported in detail.

The examiner in this regard should elicit from the Veteran and record a complete medical history referable to the service-connected left ankle disability.  The VA examiner, in a printed (typewritten) report, should set forth all examination findings.  

The examiner is also asked to express all medical findings in terms of all of the applicable rating criteria, to specifically include 38 C.F.R. § 4.118.

4.  The RO should notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. I t must also be indicated whether any notice that was sent was returned as undeliverable.

3.  To help avoid a future remand, the RO must ensure that all requested action have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


